Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  140147(70)                                                                                                         Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 140147
  v                                                                COA: 274148
                                                                   St. Clair CC: 03-000881-FH
  JAMES EUGENE GRISSOM,
             Defendant-Appellant.
  _________________________________________


          On order of the Chief Justice, motion by plaintiff-appellee for extension of the
  time for filing their brief is considered and it is GRANTED IN PART ONLY. The time
  for filing is extended to January 3, 2012.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2011                   _________________________________________
                                                                              Clerk